NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
STACY CARSON AND AMY CARSON,
As LEGAL GUARn1ANs FoR KIT CARSON,
Petitioners-Appellants,
V.
SECRETARY OF HEALTH AND HUMAN
SERVICES,
Respon,dent-Appellee.
2010-5089
Appeal from the United States Court of Federal
C1ai1ns in case no. 02-VV-873, Judge Mary El1en Coster
Wil1ia1ns.
ON MOTION
ORDER
The Secretary of Health and Hurnan Services moves
without opposition to stay the briefing schedule in this
appeal pending this c0u1't’s disposition in Cloer v. Sec§1 of
Health and Humcm Seruices, 2009-5052.

CARSON v. HHS 2
Upon consideration thereof
IT ls ORDERED THAT:
The motion to stay the briefing schedule is granted
The Secretary is directed to inform the court within 30
days of the disposition of Cloer how this appeal should
proceed. The appellants may also respond within that
time.
FOR THE CoURT
FEB 03 2011 lsi Jan Horbaly .
Date Jan Horbaly `
Clerk
cc: David P. Matthews Esq. l'~'ILED
’ U. .
Heather L. Pearlman, Esq. s1Hcggg5gAi.Ft§EAoi?nF0R
319 ma 03 2011
JAN H9RBAI.¥
CLEHi